                      UNITED STATES DISTRICT COURT FOR THE
                        NORTHERN DISTRICT OF OKLAHOMA

UNITED STATES OF AMERICA,                             )
                                                      )
                       Plaintiff,                     )
                                                      )
v.                                                    )       Case No. 11-CR-0149-003-CVE
                                                      )
CALVIN SHOBE,                                         )
a/k/a Koo-G,                                          )
                                                      )
                       Defendant.                     )


                                    OPINION AND ORDER

       Now before the Court is defendant’s letter (Dkt. # 315) in which he asks the Court to vacate

his convictions under 18 U.S.C. §§ 922(g) and 924(c), and he requests that the Court appoint counsel

to assist him. The Court finds that defendant’s letter should be construed as a motion to vacate, set

aside, or correct sentence under 28 U.S.C. § 2255.

       On September 8, 2011, a grand jury returned an indictment charging defendant with

conspiracy to commit an offense against the United States (count one), bank robbery with a

dangerous weapon (count two), possession of a firearm during and in relation to a crime of violence

(count three), and being a felon in possession of a firearm (count four). Dkt. # 31. The charges

stemmed from the robbery of an Arvest Bank located in Tulsa, Oklahoma. A superseding indictment

(Dkt. # 80) was filed on January 5, 2012 adding charges of conspiracy (count five), bank robbery

with a dangerous weapon (count six), and possession of a firearm during and in relation to a crime

of violence (count seven), because the government learned of a second bank robbery in which

defendant was involved. Defendant exercised his right to a jury trial and he was convicted on all

counts. Dkt. # 164. Defendant was on notice before the trial began that he would receive a statutory
mandatory minimum sentence of 30 years which would run consecutively to any other sentence

imposed if he were convicted of counts three and seven. Dkt. # 209, at 3. Defendant was sentenced

to a total term of imprisonment of 397 months. He received sentences of 37 months as to counts

one, two, four, five, and six, and the sentences for these counts were ordered to run concurrently with

each other. Defendant received sentences of 60 months as to count three and 300 months as to count

seven, and the sentences for counts three and seven were ordered to run consecutively to each other

and to any other sentence imposed. As to count four, defendant was not sentenced under the Armed

Career Criminal Act, 18 U.S.C. § 924(e) (ACCA). Defendant filed a notice of appeal and challenged

the substantive reasonableness of his sentence, and his sentence was affirmed on direct appeal. Dkt.

# 235. Defendant filed a motion to vacate, set aside, or correct sentence under 28 U.S.C. § 2255

(Dkt. # 257), and he argued that he received ineffective assistance of counsel at trial and at

sentencing. The Court denied defendant’s § 2255 motion, and defendant did not seek a certificate

of appealability from the Tenth Circuit Court of Appeals. Dkt. # 285.

       Defendant filed a § 2255 motion (Dkt. # 293) seeking relief under Johnson v. United States,

135 S. Ct. 2551 (2015), but he did not obtain authorization from the Tenth Circuit to proceed with

a second or successive § 2255 motion. The Court dismissed defendant’s motion for lack of

jurisdiction, and it appears that defendant did not subsequently obtain authorization from the Tenth

Circuit to proceed with a Johnson claim. Defendant filed a motion (Dkt. # 307) seeking relief under

Sessions v. Dimaya, 138 S. Ct. 1204 (2018). The Court found that the motion was a second or

successive § 2255 motion and dismissed it for lack of jurisdiction. Dkt. # 308. Defendant now

claims that the Supreme Court has found that 18 U.S.C. §§ 922(g) and 924(c) are wholly

unconstitutional, and asks the Court to vacate his convictions under those statutes. Defendant cites


                                                  2
Rehaif v. United States, 139 S. Ct. 2191 (2019), in which the Supreme Court interpreted the

“knowingly” requirement of § 922(g). However, the Court did not invalidate § 922(g), and the

statute remains in effect. Defendant cites United States v. Davis, 139 S. Ct. 2319 (2019), for the

proposition that § 924(c) has been declared unconstitutional. However, Davis merely held that the

residual clause of § 924(c)(3)(B) is unconstitutionally vague, and the statute has not been declared

unconstitutional in its entirety.

        The Court has construed defendant’s letter (Dkt. # 315) as a § 2255 motion, but defendant

has previously filed a § 2255 motion (Dkt. # 257) that was denied. See Dkt. # 285. The Tenth

Circuit has determined that “[w]hen a second or successive § 2254 or § 2255 claim is filed in the

district court without the required authorization from this court, the district court may transfer the

matter to this court if it determines it is in the interest of justice to do so under [28 U.S.C.] § 1631,

or it may dismiss the motion or petition for lack of jurisdiction.” In re Cline, 531 F.3d 1249, 1252

(10th Cir. 2008). Citing Trujillo v. Williams, 465 F.3d 1210, 1223 n.16 (10th Cir. 2006), the Tenth

Circuit stated that “[f]actors considered in deciding whether a transfer is in the interest of justice

include whether the claims would be time barred if filed anew in the proper forum, whether the

claims alleged are likely to have merit, and whether the claims were filed in good faith or if, on the

other hand, it was clear at the time of filing that the court lacked the requisite jurisdiction.” Cline,

531 F.3d at 1251. “Where there is no risk that a meritorious successive claim will be lost absent a

§ 1631 transfer, a district court does not abuse its discretion if it concludes it is not in the interest of

justice to transfer the mater to this court for authorization.” Id. at 1252 (citing Phillips v. Seiter, 173

F.3d 609, 610 (7th Cir. 1999) (noting that it is a waste of judicial resources to require the transfer

of frivolous, time-barred cases).


                                                     3
        Under § 2255(h), a defendant is permitted to file a second or successive § 2255 motion based

on claims of:

        (1) newly discovered evidence that, if proven and viewed in light of the evidence as
        a whole, would be sufficient to establish by clear and convincing evidence that no
        reasonable factfinder would have found the movant guilty of the offense; or

        (2) a new rule of constitutional law, made retroactive to cases on collateral review by
        the Supreme Court, that was previously unavailable.

28 U.S.C. § 2255(h). Defendant cites two recent decision by the Supreme Court and he claims that

statutes upon which three of his convictions are based have been declared unconstitutional.

Defendant misrepresents the holdings of Rehaif and Davis and, in any event, neither of these cases

has been made retroactively applicable to cases on collateral review. Even if Davis were

retroactively applicable, it would have no effect on defendant’s convictions under § 924(c). The

superseding indictment (Dkt. # 80) alleges that defendant used or carried a firearm during and in

relation to the crime of bank robbery, and the Tenth Circuit has found that bank robbery has as an

element the use or threatened use of force. See United States v. McCranie, 889 F.3d 677 (10th Cir.

2018) (bank robbery is a crime of violence under the elements clause of § 4B1.2(a)(1) of the United

States Sentencing Guidelines, which is identical to the elements clause of § 924(c)(3)(A)). Rehaif

would likewise have no effect on the validity of defendant’s conviction under § 922(g), because there

is no dispute that he knew he was a prohibited person who could not lawfully possess a firearm.

The Court finds that there is no risk that a meritorious claim will be lost if defendant’s motion is not

transferred to the Tenth Circuit, and defendant’s motion (Dkt. # 315) should be dismissed for lack

of jurisdiction.




                                                   4
       IT IS THEREFORE ORDERED that defendant’s motion to vacate, set aside, or correct

sentence under 28 U.S.C. § 2255 (Dkt. # 315) is dismissed for lack of jurisdiction. A separate

judgment of dismissal is entered herewith.

       DATED this 11th day of July, 2019.




                                              5
